Citation Nr: 0843380	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  04-04 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for folliculitis.

2.  Entitlement to service connection for thoracolumbar spine 
disability.

3.  Entitlement to service connection for cervical spine 
disability.

4.  Entitlement to service connection for anal fissure.

5.  Entitlement to service connection for left knee 
disability.

6.  Entitlement to service connection for right knee 
disability.

7.  Entitlement to service connection for left wrist 
disability.

8.  Entitlement to service connection for right wrist 
disability.

9.  Entitlement to disability ratings higher than 10 percent 
from September 27, 2002, and 20 percent from January 3, 2008 
for residuals of right ankle fracture.


10.  Entitlement to an initial compensable disability rating 
for a scar on the right ankle.

11.  Entitlement to an initial compensable disability rating 
for numbness of the right middle finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1996 to September 
2002.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Waco, Texas Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In a May 2003 rating decision, the RO denied 
service connection for folliculitis, anal fissure, and 
disabilities of the thoracolumbar spine, cervical spine, left 
and right knees, and left and right wrists.  Also in that 
decision, the RO granted service connection for several 
disabilities, and assigned initial disability ratings of 10 
percent for residuals of right ankle fracture, and 0 percent 
each for a scar on the right ankle and numbness of the right 
middle finger.  In March 2008 rating decision, the RO 
increased the rating for the right ankle fracture residuals 
to 20 percent, effective January 3, 2008.  The veteran has 
continued his appeal, and is seeking higher initial and 
subsequent rating for the right ankle fracture residuals.

The veteran submitted a notice of disagreement with a June 
2006 rating decision denying service connection for 
hypertension and headaches.  The RO issued a statement of the 
case, in September 2007, with regard to the appeal of those 
issues.  The veteran, however, did not submit a substantive 
appeal, and thus did not perfect his appeal as to those 
issues.  Therefore, those issues are not on appeal before the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his February 2004 substantive appeal, the veteran 
requested a hearing before a member of the Board in 
Washington, DC.  In October 2008, the Board informed the 
veteran that a hearing had been scheduled for him in December 
2008.  In November 2008, the veteran wrote that he was not 
able to travel to Washington, DC.  He asked that he instead 
be scheduled for a videoconference hearing.  The Board will 
remand the case for the veteran to be scheduled for a 
videoconference hearing.

In November 2008, the Board received additional evidence that 
the veteran submitted in support of his claims.  The 
documents in the veteran's claims file do not indicate that 
RO has reviewed this additional evidence, or that the veteran 
has waived initial RO consideration of that evidence.  On 
remand, then, the RO should review the expanded claims file, 
including the evidence the veteran submitted in 2008.  
38 C.F.R. § 20.1304 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the expanded 
record, including evidence submitted by 
the veteran in and since 2008, and 
readjudicate the veteran's claims.  If any 
claim remains less than fully granted, the 
RO should issue a supplemental statement 
of the case, and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

2.  Thereafter, schedule for the veteran a 
videoconference hearing before a member of 
the Board of Veterans' Appeals.  Associate 
the transcript of the hearing with the 
veteran's claims file.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

